Title: Elbridge Gerry to John Adams, 16 June 1784
From: Gerry, Elbridge
To: Adams, John


        
          my dear Mr Adams
          Philadelphia 16th June 1784
        
        Here I am after a six Months Session at Annapolis, on my Way to Massachusetts, & altho my Opposition to the same System in America, which you have opposed in Europe, has perhaps rendered me equally obnoxious here to the aristocratic Party, yet I assure You the Pleasure resulting from a Reflection on the Measures adopted by Congress, overballances every trifling Consideration of the loss of Friendships, which being for the most part ostensible, are generally applied as Incentives to or Rewards of Servility Baseness & Treachery, but rarely if ever of Fidelity Honor or Patriotism.
        Your Collegue Mr Jefferson will deliver You the Arrangements of Congress for commercial Negotiations, & I flatter myself You will find in him an able, faithful, & impartial Minister. on You & him We place our Reliance, & if You can preserve the Confidence & Friendship of each other, I am sure your Services will merit the highest approbation of your Country. We have had great Difficulty in compleating this Business, & once had a negative put on the whole, but at length succeeded even to Unanimity: except in the point which I shall presently mention. I beleive nothing but our Session at Annapolis could have accomplished, these Measures, for the Ante American System was to have no more commercial Treaties;—to amuse the commercial Interest by issuing Commissions & giving Instructions to our Ministers to form projects of such Treaties, to be revised & altered by Congress,—& then to make such alterations as the other contracting Parties never could agree to; by which Means our Trade would have been confined to one or two Nations & have been generally in an unsettled, confused, & unprofitable State. but now our Ministers having not only Power to project, but to sign the Treaties, & to extend them to almost every Nation in Europe, I think our Commerce must soon flourish in an extraordinary Manner, & that We shall have every Market abroad bidding on each other for our

produce & underselling each other to put off their own Commodities— great Pains were taken to continue Mr F——n in office by appointing him Secretary to the Commission; but this was opposed openly on this principle, that the D——r was not only a near Relation to the other, but also his best Friend & patron, having written to Congress Letters expressing a Desire that he might even be appointed Minister for Sweden; that it was well known You & the Doctor were not on the most friendly Terms; that the Friendship between him & his nephew would naturally induce the latter to watch every Word & Movement of yours, to veiw them with a jealous Eye, & to make such Representations or Misrepresentations as would increase the Uneasiness & have a Tendency to interrupt, if not to defeat the Negotiations; & that no such Inconvience would probably result from the Appointment of the other Gentlemen in Nomination— these Arguments finally prevailed & Colo Humphrys was elected. I think your Friend the D——r, when he finds that You are at the Head of the Commission, that his G——d Son has not only no Prospect of promotion, but has been actually superseeded, & that the Treaties which he himself began to negotiate are now in the Department of the three Commissioners, I say, I think he will have no Reason to suppose that his Conduct is much approved. indeed We have not been reserved in Congress with respect to the Doctor, having declared in so many Words, that so far advanced in Years & so tractable is he, as, that it has become a matter of Indifference to Us, whether We employ him or the C——t de V——s to negotiate our Concerns at the C——t of V——s—
        We have left a Committee of the States at Annapolis, & Mr Dana is the Delegate from Massachusetts. I have desired him to send the Journals of the last Session when printed, which I suppose will be the Case, the Beginning of the next Month. this Measure, & the Information You will receive from Mr Jefferson, renders it unnecessary to enter into a Detail of the publick proceedings of Congress—
        With Respect to the affairs in general of the U States, they are somewhat embarrassed, as it is reasonable to suppose, after such a long & expensive War in the Bowells of the Country.— the publick Accounts, & the publick Debt are the greatest Objects of Attention— it is necessary to liquidate the first in Order to do justice to the States as well as to Individuals, & Commissioners are appointed for each State to accomplish this purpose. indeed they have been obstructed for some Time past, in Consequence of the Occurrence of

Cases not provided for by any Resolutions of Congress, but the Matter has been taken up & such Measures have been adopted as I hope will answer the Purpose—
        As to the Debt, the Arrangements of the Treasury Department under the Super Intendance of a single Person has been such an Object of Jealousy & Distrust, as to prevent the Success of Measures for funding the Debt; but after the 10th of Novr next the powers of the Financier are to be executed by a Board of Treasury consistg of Mr Jennifer formerly a Member of Congress from Maryland, Mr Elsworth of Connecticut & Mr Denning of N York: & I flatter myself that the States will take the necessary Steps for funding the Debt: but We have a great prospect of sinking a considerable part of it by the western Territory, as soon as a Negotation can take place with the Indians, (for which purpose Commissioners are now appointed) & the Land Office can be opened. a great alteration must necessarily take Place from the establishment of Funds, in the Confidence of our Creditors both at Home & abroad; & whilst the payment of the Interest will be thus facilitated, & the Debt be constantly reducing by the Sale of Lands, the Burthen of Tax will I hope become still lighter every Day, by the Increase of our Fishery & Agriculture (which have been greatly diminished by the War) & also by the Increase of the Advantages of Commerce, When You shall formed the Treaties— by these We have the prospect of obtaining so much more for our produce & giving so much less for Articles imported, that the Ballance of Trade, which being now against Us drains the Continent of Specie, will be then in Favour & render Money plenty, & the Collection of Taxes, of Consequence more easy—
        You will find by the Journals that upon the petition of Massachusetts a Day is assigned by Congress for the Institution of a fœderal Court to determine the Claims of that State to the Territory claimed also by NYork, within the Charter Boundaries of the State first mentioned—
        I can only add my warmest Wishes that You may soon have a happy Interveiw with Mrs Adams & such of your Family as may embark with her for Europe, & that with them You may enjoy Health & Happiness & return to your Friends in America,
        I remain my dear sir with the / sincerest affection & Respect your Friend & hum ser
        
          E Gerry
        
      